AO 245I (Rev. 11/16)   Judgment in a Criminal Case for a Petty Offense
                       Sheet 1



                                       UNITED STATES DISTRICT COURT
                                                                                                                                US DISTRICT COURT
                                                           Western District of Arkansas                                       WESTERN DIST ARKANSAS
          UNITED STATES OF AMERICA                                       Judgment in a Criminal Case
                                                                                                                                      FILED
                                                                         (For a Petty Offense)                                     01/16/2019
                     v.
                                                                         Case No. 6:18PO06109-001
                   KYLE A. DONNEL                                        USM No. N/A
                                                                                                  Benjamin Dallas Hooten
                                                                                                       Defendant’s Attorney
THE DEFENDANT:

    THE DEFENDANT pleaded                      guilty       nolo contendere to count(s) Two of the Citation on October 16, 2018.
    THE DEFENDANT was found guilty on count(s)
The defendant is adjudicated guilty of these offenses:

Title & Section                 Nature of Offense                                                      Offense Ended                 Count

21 U.S.C. § 844                 Simple Possession of a Controlled Substance                              06/09/2018                    2




        The defendant is sentenced as provided in pages 2 through              6       of this judgment.
    THE DEFENDANT was found not guilty on count(s)
    Count(s) One (1) of the Citation                              is       are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.: 9786                                                    January 15, 2019
                                                                                                 Date of Imposition of Judgment
Defendant’s Year of Birth: 1983
                                                                                                     /s/ Barry A. Bryant
City and State of Defendant’s Residence:                                                               Signature of Judge
Bonnerdale, Arkansas
                                                                                Honorable Barry A. Bryant, Chief U.S. Magistrate Judge
                                                                                                    Name and Title of Judge

                                                                                                       January 15, 2019
                                                                                                             Date
AO 245I (Rev. 11/16)   Judgment in a Criminal Case for a Petty Offense
                       Sheet 3 — Criminal Monetary Penalties

                                                                                                        Judgment — Page       2        of          6
DEFENDANT:                       KYLE A. DONNEL
CASE NUMBER:                     6:18PO06109-001

                                                   CRIMINAL MONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4.

                                                                                                                Restitution       Processing Fee
                   Assessment                 JVTA Assessment*                Fine

TOTALS             $10.00                 $ 0.00                              $200.00                          $ 0.00             $30.00



     The determination of restitution is deferred until                            . An Amended Judgment in a Criminal Case (AO 245C) will
     be entered after such determination.

     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
     otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
     victims must be paid in full prior to the United States receiving payment.

Name of Payee                              Total Loss**                             Restitution Ordered                   Priority or Percentage




TOTALS                             $                                           $

     Restitution amount ordered pursuant to plea agreement $

     The defendant must pay interest on restitution or a fine of more than $2,500, unless the fine or restitution is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 4 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

     The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
          the interest requirement is waived for                fine                 restitution.
          the interest requirement for the           fine                restitution is modified as follows:


* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
AO 245I (Rev. 11/16)   Judgment in a Criminal Case for a Petty Offense
                       Sheet 4 — Schedule of Payments

                                                                                                  Judgment — Page   3      of         6
DEFENDANT:                KYLE A. DONNEL
CASE NUMBER:              6:18PO06109-001

                                                          SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties are due as follows:

A        Lump sum payment of $           240.00                 due immediately, balance due

              not later than                                        , or
              in accordance with            C,          D,          E, or         F below); or

B        Payment to begin immediately (may be combined with                  C,           D, or     F below); or

C        Payment in equal                 (e.g., weekly, monthly, quarterly) installments of $                    over a period of
                      (e.g., months or years), to commence                (e.g., 30 or 60 days) after the date of this judgment; or

D        Payment in equal                  (e.g., weekly, monthly, quarterly) installments of $                    over a period of
                       (e.g., months or years), to commence                (e.g., 30 or 60 days) after release from imprisonment to
         a term of supervision; or

E        Payment during the term of probation will commence within                 (e.g., 30 or 60 days) after release from
         imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or
F        Special instructions regarding the payment of criminal monetary penalties:
         If not paid in full immediately, the fine shall be paid in monthly installments of not less than $20.00 with the condition that the
         entire balance be paid in full one month prior to the expiration of the term of probation.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of
Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




     Joint and Several

     Defendant and Co-Defendant Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and
     corresponding payee, if appropriate.




     The defendant shall pay the cost of prosecution.

     The defendant shall pay the following court cost(s):

     The defendant shall forfeit the defendant’s interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court
costs.
AO 245I (Rev. 11/16)     Judgment in a Criminal Case for a Petty Offense
                         Sheet 5 — Probation
                                                                                                   Judgment—Page      4      of        6
 DEFENDANT:   KYLE A. DONNEL
 CASE NUMBER: 6:18PO06109-001

                                                                           PROBATION

 You are hereby sentenced to probation for a term of: one (1) year.




                                                            MANDATORY CONDITIONS

 1.        You must not commit another federal, state or local crime.
 2.        You must not unlawfully possess a controlled substance.
 3.        You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
           placement on probation and at least two periodic drug tests thereafter, as determined by the court.
                          The above drug testing condition is suspended, based on the court's determination that you pose a low risk
                          of future substance abuse. (check if applicable)
 4.          You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 5.          You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
             seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the
             location where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 6.          You must participate in an approved program for domestic violence. (check if applicable)
 7.          You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664.
             (check if applicable)
 8.        You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
 9.        If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
 10.       You must notify the court of any material change in your economic circumstances that might affect your ability to pay
           restitution, fines, or special assessments.

 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
 attached page.
AO 245I (Rev. 11/16)    Judgment in a Criminal Case for a Petty Offense
                        Sheet 5A — Probation
                                                                                               Judgment — Page       5        of       6
DEFENDANT:                KYLE A. DONNEL
CASE NUMBER:              6:18PO06109-001

                                            STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

  1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the
        time you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different
        time frame.
  2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
        and when you must report to the probation officer, and you must report to the probation officer as instructed.
  3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
        from the court or the probation officer.
  4.    You must answer truthfully the questions asked by your probation officer.
  5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
        arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
        notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
        officer within 72 hours of becoming aware of a change or expected change.
  6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
        officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
  7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
        from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer
        excuses you from doing so. If you plan to change where you work or anything about your work (such as your position or your
        job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at
        least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
        hours of becoming aware of a change or expected change.
  8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
        convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of
        the probation officer.
  9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
  10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
        that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
        nunchakus or tasers).
  11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
        without first getting the permission of the court.
  12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
        require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
        person and confirm that you have notified the person about the risk.
  13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                Date
AO 245I (Rev. 11/16)   Judgment in a Criminal Case for a Petty Offense
                       Sheet 5B — Probation Supervision

                                                                                    Judgment — Page    6     of        6
 DEFENDANT:              KYLE DONNEL
 CASE NUMBER:            6:18PO06109-001

                                              SPECIAL CONDITIONS OF SUPERVISION


      1. The defendant shall comply with any referral, inpatient or outpatient, by the U.S. Probation Officer for evaluation,
         counseling, testing and/or treatment for substance abuse.

      2. The defendant shall submit his person, residence, place of employment, and vehicle to a search conducted by the
         United States Probation Office at a reasonable time and in a reasonable manner based upon reasonable suspicion
         of evidence of a violation of any condition of release. Failure to submit to search may be grounds for revocation.

      3. The defendant shall be prohibited from entering Hot Springs National Park during the term of supervision, unless
         required to do so for employment or emergency purposes.
